DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of the claim is unclear. The claim does not include a transitional phrase. “The transitional phrases "comprising", "consisting essentially of" and "consisting of" define the scope of a claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim.” See MPEP 2111.03.
Regarding claim 1, the phrase "for example aluminum" and "for example, opaque, translucent or solid colors" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

The phrase “a "C" shape for fitting the brackets” is indefinite because it is unclear if the brackets are positively claimed. In addition, it is unclear if the “brackets” recited on line 4 are the same as the four joining brackets recited on line 5.
The phrase “the tips” (lines 5-6) lacks antecedent basis.
The phrase “the inside of the profile” lacks antecedent basis.
The phrase “the edge of the fabric” (line 8) lacks antecedent basis.
Regarding claim 1, the phrase "LED lighting bars (5) or similar" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or similar", thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
The phrase “the inner side of the profile” lacks antecedent basis.
The phrase “the plate” lacks antecedent basis.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US Patent 10909890 to Apostle et al. teaches a backlit banner display comprising frame members 116 each comprising an elongated U-shaped channel, a C-shaped channel, a LED bar 100, a L-shaped bracket 120. Apostle et al. does not teach a fabric comprising printed art thereon, a trim with seam on the edge or fitting the fabric trim within the U-shaped channel.
US Patent 10573206 to Canaphany et al. teaches a Borderless Advertising Light Box comprising frame members 3 each comprising an elongated U-shaped channel, a LED bar 4, and a fabric comprising printed art thereon, a trim with seam on the edge or fitting the fabric trim within the U-shaped channel. Canaphany et al. does not teach frame comprising a C-shaped channel or an L-shaped bracket.
US 20200005685 to Anderson teaches a graphic display frame comprising a plurality of extruded frame members, each comprising an elongated U-shaped channel 14, a C-shaped channel, a L-shaped bracket 20 and a fabric comprising printed art thereon, a trim with seam on the edge or fitting the fabric trim within the U-shaped channel. Anderson does not teach a LED bar fixed on the inside of the frame member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA DAVIS/           Primary Examiner, Art Unit 3631